Citation Nr: 0808359	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  99-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left hip disorder.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
December 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from March, August and September 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C., in April 2001, but failed to 
report and did not request that the hearing be rescheduled.  
As such, the Board believes all due process requirements were 
met with regard to his hearing request.

In a June 2001 decision, the Board denied the veteran's 
claims for service connection for chronic low back, left hip 
and right knee disorders.

The veteran appealed the Board's June 2001 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Partial Remand was filed by 
the appellant and the VA General Counsel, averring that 
remand was required to the enable the Board to address the 
reason for its rejection of a favorable private medical 
opinion based on the appellant's undocumented history of an 
in-service back injury.  In an Order of April 2002, the Court 
vacated that part of the Board's June 2001 decision that 
denied the veteran's claims for service connection for 
chronic low back and left hip disorders.  That Order also 
dismissed his appeal as to the matter of entitlement to 
service connection for a chronic right knee disorder.  A copy 
of the Court's Order in this matter has been placed in the 
claims file.

In April 2003, the Board remanded the veteran's case to the 
RO for further development.  In an October 2004 decision, the 
Board denied the veteran's claims for service connection for 
low back and left hip disorders.

The veteran appealed the Board's October 2004 decision to the 
Court.  In that litigation, briefs were filed by the 
appellant, averring that remand was required due to the 
Board's failure to comply with the Court's April 2002 remand 
Order, in that the Board was required to render an express 
finding on the appellant's credibility.  In an Order of 
November 2006, the Court vacated the Board's decision and 
remanded the matter, and noted the recent holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (2006) (to the effect that the Board's negative 
credibility assessment of a veteran based upon the absence of 
"confirmatory medical evidence" was an unreasonable 
interpretation of the governing regulations).  A copy of the 
Court's Order in this matter has been placed in the claims 
file.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
chronic low back disorder is related to the veteran's period 
of active military service nor was arthritis first shown 
until many years after service.  His assertions to the 
contrary are not credible.

2.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
chronic left hip disorder is related to the veteran's period 
of active military service nor was arthritis first shown 
until many years after service.  His assertions to the 
contrary are not credible.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the lumbar spine be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2. A chronic left hip disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left hip be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claims for service connection for chronic low 
back and left hip disorders are being denied, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a letter issued in April 2001, the RO informed the 
appellant of its duty to assist him in substantiating him 
claims under the VCAA and the effect of this duty upon him 
claims.  In a letter issued in January 2004, the RO contacted 
the appellant's attorney regarding additional evidence to 
substantiate the veteran's claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since a Joint Motion for Partial Remand was filed with the 
Court after the bill became law.  In addition, the Court 
provided him a copy of the Orders remanding his case.  The 
Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court.  In July 2002 and February 2007 letters to the 
veteran's attorney, the Board solicited any additional 
argument or evidence that the veteran wished to submit.  In 
May and July 2007 written requests, the veteran's attorney 
requested 60-day extensions to submit additional evidence or 
argument that were both granted by the undersigned Veterans 
Law Judge.  However, in a September 2007 signed statement, 
the veteran's attorney said that the veteran had no more 
evidence or argument to submit.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran asserts that service connection is warranted for 
low back and left hip disabilities because he had both 
disorders since service.  In support of his claims, the 
veteran reports that he sustained trauma as a consequence of 
a March 1970 fall in service and that, since that time, he 
had chronic low back and left hip problems.  He maintains 
that, although he received no formal treatment while on 
active duty, he has treated the disorders with rest and over-
the-counter medications such as Tylenol.  

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, back or left hip disorders.  
In a clinical entry dated in early March 1970, it was noted 
that the veteran had fallen, and sustained a puncture wound 
to his right anterior midtibia.  Physical examination 
revealed a superficial abrasion approximately the size of a 
quarter in the area of the anterior tibia on the right.  Also 
noted was a small puncture-type laceration in the same area.  
Radiographic studies of the right tibia revealed no evidence 
of any fracture.  The wound was irrigated, and closed with 
sutures under local anesthesia.  The clinical impression was 
laceration of the right tibia secondary to a fall.

An August 1970 extension of enlistment physical examination 
found the veteran physically qualified for active service.

When examined prior to service separation, in December 1970, 
the veteran's spine and musculoskeletal system were within 
normal limits, and no pertinent complaints, findings, or 
diagnoses were noted.

Post service, an April 1981 private treatment record reveals 
that the veteran was seen for "back pains."  It appears that 
X-rays were to be taken, with no other pertinent findings 
reported.

Private medical records dated in November and December 1994 
reveal that the veteran was seen for various back-related 
complaints.  In a November 1994 entry, it was noted that he 
complained of low back pain "on and off" for a long time.  
Physical examination of the lumbosacral spine showed evidence 
of some mild tenderness on full flexion.  Tests of straight 
leg raising were negative.

During the course of private medical treatment in late 
December 1994, it was noted that the veteran suffered from 
low back strain, and exacerbation of his chronic low back 
pain syndrome.  The veteran was sent for radiographic studies 
of his lumbosacral spine, and advised to continue exercises 
for low back muscle strengthening.  He denied a history of 
trauma.

A June 1999 private physical therapy record is significant 
for a diagnosis of mechanical neck and back pain secondary to 
an automobile accident.

In July 1999, VA afforded the veteran a general medical 
examination that was performed by a private physician.  At 
that time, the veteran gave a history of left hip injury in 
1969 while in the Navy.  The examiner noted that the veteran 
was unable to specify how or when he injured his left hip.  
Also noted was a history of low back injury.  According to 
the veteran, he denied a history of back trauma, and his low 
back problems were the result of excessive exercise and 
running in the Navy.

Further, as a result of his left hip and right knee injuries, 
the veteran currently suffered from pain, weakness, 
stiffness, subluxation, swelling, and instability.  Also 
noted were problems with dislocation, fatigue, and a lack of 
endurance.  According to the veteran, he hurt "all the time," 
and was sometimes awakened from sleep by his hip.  He treated 
the pain with rest and Tylenol.

Regarding his low back history, the veteran complained of 
constant pain, as well as weakness, fatigue, and lack of 
endurance.  According to the veteran, he had a difficult time 
getting out of bed in the morning.  Currently, the veteran 
was receiving physical therapy.  When questioned, the veteran 
stated that he could perform various activities of daily 
living, such as brushing his teeth, dressing himself, 
showering, cooking, vacuuming, walking, driving a car, and 
shopping. Also noted was that the veteran could push a 
lawnmower, climb stairs, and work in the garden.

The examiner indicated that x-rays of the lumbar spine were 
consistent with mild degenerative arthritis; while studies of 
the left hip showed evidence of mild traumatic arthritis (the 
radiology report reflects mild degenerative arthritis of the 
left hip).  The pertinent diagnoses were low back injury, 
mild degenerative arthritis; and left hip injury, mild 
traumatic arthritis.

In signed statement dated in late July 1999, M.Y., M.D., the 
veteran's private physician, said that the veteran was a 
patient since 1991.  According to Dr. M.Y., the veteran had a 
problem with chronic low back pain syndrome, characterized by 
recurrent acute exacerbations on an "on and off" basis.  
Reportedly, the veteran had a history of a fall thirty years 
earlier while in service.  Also noted was that the veteran's 
back pain was exacerbated by bending and driving.

Further, Dr. M.Y. said that radiographic studies of the 
veteran's lumbosacral spine showed evidence of a transitional 
fifth lumbar vertebral body with degenerative changes, 
predominantly at the level of the 5th lumbar vertebra and 1st 
sacral segment, and at the level of the 4th and 5th lumbar 
vertebrae.  In Dr. M.Y.'s opinion, the veteran's low back 
pain symptoms began with an old injury "many years ago," that 
led to his chronic low back pain symptoms.

In October 1999, Dr. M.Y. wrote that he had reviewed the 
veteran's medical record of March 2, 1970, when the veteran 
fell and sustained various injuries.

In a January 2000 response to the RO's December 1999 request 
to clarify his opinion, Dr. M.Y. wrote that he reviewed the 
veteran's medical record of March 2, 1970.  According to the 
physician, in that record, it was mentioned that the veteran 
had a history of a fall, at which time he sustained a 
puncture wound of the right anterior midtibia.  In the 
medical record, there was no mention of back pain.  Though 
the veteran related to his physician that his low back pain 
began subsequent to the fall in March of 1970, medical 
records did not document symptomatology of back pain.

In Dr. M.Y.'s opinion, the veteran suffered from chronic low 
back pain requiring nonsteroidal medication and daily 
physical exercise.  Based on the history provided to the 
physician by the veteran, symptoms of the veteran's back pain 
were going on since the 1970's.  However, there was no 
documentation of a back injury in the medical records from so 
many years ago.

In March 2004, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  When 
questioned, the veteran stated that he injured his lower back 
and left hip while in the military in 1970.  Reportedly, at 
that time, the veteran fell through an open hatch.  
Currently, the veteran complained of low back and left hip 
pain while walking or standing.  When further questioned, he 
stated that he did not utilize any brace, cane, or other 
assistive device.  However, he experienced "flare-ups" of his 
back pain that lasted approximately three days, and that 
occurred five or six times per year.

Physical examination of the lumbar spine was positive for the 
presence of paraspinal tenderness.  There was a marked 
scoliosis of the thoracolumbar spine. Radiographic studies of 
the lumbosacral spine showed evidence of degenerative joint 
disease, as well as mild to moderate scoliosis.  Radiographic 
studies of the left hip were within normal limits.  The 
pertinent diagnoses were thoracolumbar scoliosis; 
degenerative joint disease of the lumbar spine; and 
radiculopathy of the left leg causing left hip pain.

The VA examiner noted that the veteran was seen in March of 
1970 following a fall and right anterior tibial injury, for 
which he received treatment, including irrigation.  
Reportedly, there were no further references to that fall 
during the remainder of the veteran's military service.  On 
physical examination for discharge, there was no evidence of 
any low back or left hip disability.  Accordingly, in the 
opinion of the VA examiner, it was "not likely" that the 
veteran's low back or left hip disability was related to his 
military service. 

III.	Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id. 

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the veteran's competence to 
report sustaining low back and left hip injuries during 
service, his report that he has suffered from low back and 
left hip problems since that time, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the Court noted that a 
veteran was competent to testify to factual matters of which 
he had first-hand knowledge and, citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

Further, as noted above, the Federal Circuit held in Buchanan 
v. Nicholson that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible.  Buchanan v. Nicholson, 451 F.3d. at 1336.  As a 
finder of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).

In its role as a finder of fact, the Board concludes that the 
veteran's report of having a continuity of low back and left 
hip problems is inconsistent with the evidence of record and 
common sense and is, thus, not credible.  In reaching this 
determination, the Board notes that a careful review of the 
substantial medical evidence in the claims folder reveals 
that that, while seeking treatment for several conditions 
during service, and in seeking care for other disorders 
during the decade following his discharge from active duty in 
December 1970, the veteran failed to even mention, let alone 
complain, of having any low back or left hip problems.  
Moreover, while in April 1981, the veteran was seen for 
complaints of back pain, a low back disorder was not 
diagnosed.  Moreover, on several occasions when seen for low 
back pain he gave a history of having no trauma to the back.  
This is presumed credible as he was seeking treatment not 
compensation at the time.  Finally, the only medical evidence 
suggesting a link between the veteran's low back and left hip 
disorder with his period of active duty is the medical 
statement from Dr. M.Y.

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic low back or left hip disabilities.  While 
in March 1970, during the veteran's period of active military 
service, he received treatment for a laceration of the right 
tibia following a fall, there is no indication that, as a 
result of that incident, the veteran sustained any chronic 
disability of the lower back or left hip.  In point of fact, 
at the time of the veteran's service separation examination 
in December 1970, his spine and musculoskeletal system 
(including left hip) were within normal limits, and no 
pertinent diagnosis was noted.  

Then, despite the veteran's contentions of experiencing 
continuous back and left hip problems since, the earliest 
clinical indication of the presence of either of the 
disabilities at issue is revealed by a private outpatient 
treatment record dated in April 1981, almost eleven years 
following the veteran's discharge, at which time he 
complained of back pain, although neither a back nor a left 
hip disorder was diagnosed.  A chronic low back disorder was 
confirmed no earlier than 1994, nearly twenty four years 
after discharge, at which time the veteran received private 
treatment for what was described at that time as low back 
pain syndrome/mechanical low back pain.  The June 1999 
physical therapy record notes that the veteran had back and 
neck pain secondary to an automobile accident.  A chronic 
left hip disorder was first noted no earlier than July 1999, 
at which time the veteran received a diagnosis of mild 
traumatic arthritis of the left hip.  

The Board acknowledges that in Dr. M.Y.'s opinion, the 
veteran's current low back disability had its inception at 
the time of an in-service injury in March 1970. However, that 
physician has conceded that he first saw the veteran no 
earlier than 1991, fully twenty one years following his 
discharge from service.  Further conceded was that the 
veteran's in-service medical record of March 1970 showed no 
evidence of any symptomatology of back pain.  While, 
according to Dr. M.Y., the veteran suffered from chronic low 
back pain that might be attributable to an in-service fall, 
there was no medical documentation of any such injury.  Here, 
as set forth above, the Board has concluded that the 
veteran's assertions of experiencing continuous low back and 
left pain since service are inconsistent with the probative 
medical evidence of record, essentially defy common sense 
and, thus, are not credible.  As such, any opinion offered by 
Dr. M.Y. was clearly based solely upon history provided by 
the veteran.  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  It is noted that the veteran's history is not 
confirmed by the contemporaneous evidence on file.  In fact 
the contemporaneous evidence of record documents that despite 
the veteran's assertions of experiencing continuous low back 
and left hip pain since service, nearly eleven years passed 
before he sought medical treatment for back pain.  The Board 
finds this incredible.

Further review of the record reveals that the most recent VA 
examination is very complete.  The examiner reviewed the 
veteran's medical records, including all the veteran's 
contentions and concluded that there was no relationship 
between the in-service fall and the start of the hip and back 
pathology.  Moreover, there is no objective medical evidence 
of arthritis within the first year of the veteran's discharge 
from service.  To the extent he was diagnosed with 
"traumatic" arthritis, the finding appears based on the 
aforementioned history that is not confirmed.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current low back and left 
hip disabilities, first persuasively documented many years 
after service, with any incident or incidents of his period 
of active service. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims and that 
service connection must be denied for chronic low back and 
left hip disorders.

In reaching these determinations, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, he is not competent to provide the 
required medical nexus evidence.  In any event, the Board 
does not find his report of having chronic low back and left 
hip problems since sustaining an in-service fall to be 
credible.  Thus, service connection is not warranted for 
these conditions.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed low back and left hip disorders.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
chronic low back and left hip disorders.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
chronic low back and left hip disorders is not warranted.


ORDER

Service connection for a chronic low back disorder is denied.

Service connection for a chronic left hip disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


